     Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 1 of 20



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



ATHENA REMLINGER                         )
                                         )
              Plaintiff,                 )
                                         )
       v.                                )
                                         )      CASE NO. 1:18-cv-00984
LEBANON COUNTY; WARDEN                   )
ROBERT J. KARNES; DEPUTY                 )
WARDEN TONY HAUS; CPL                    )         Judge Yvette Kane
DAVIS; SGT SCOTT HOCKER;                 )    M. Judge Joseph F. Saporito, Jr
C.O. CHEYENNE GETTLE; C.O.               )
AMBER SCHWARTZ; C.O.                     )         Jury Trial Demanded
CRYSTAL HERR, C.O. MICHELLE              )
WILLIAMS; C.O. KYLE FINK; C.O.           )
VAN DUZEN; LPN ARLENE and                )
LPN TRUDY                                )
                                         )
              Defendants.                )


                            AMENDED COMPLAINT

      Plaintiff Athena Remlinger brings this action seeking damages pursuant to

42 U.S.C. §1983 against Lebanon County and correctional staff at the Lebanon

County Correctional Facility (“LCCF”) for the deprivation of her rights guaranteed

by the Fourteenth Amendment of the United States Constitution during her pretrial

detention and post conviction incarceration. Ms. Remlinger learned of her high-

risk pregnancy after her admission to LCCF.       Despite knowing that she was

pregnant, Defendants placed Ms. Remlinger in solitary confinement for over a
     Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 2 of 20



month and a half. LCCF further endangered the health of Ms. Remlinger and her

son by inducing labor approximately two weeks prior to her due date for reasons

unrelated to her health and due only to impermissible staffing concerns.

Defendants further violated Ms. Remlinger’s rights under the U.S. Constitution and

under Pennsylvania state law when they placed Ms. Remlinger at significant risk of

injury by shackling her throughout her labor, during the five days she remained

hospitalized post partum, and during her return transport to LCCF. As a result of

Defendants’ actions, Ms. Remlinger endured substantial risks to the health and

safety of herself and her child, physical injury, and emotional distress during and

after labor.

                          JURISDICTION AND VENUE

       1.      Plaintiff brings this action pursuant to 42 U.S.C. § 1983 and the

Fourteenth Amendment to the United States Constitution.

       2.      This Court has jurisdiction under 28 U.S.C. § 1331 over the

constitutional claims as well as those arising under 42 U.S.C. § 1983. This Court

has supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367(a).

       3.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because the

events giving rise to this action occurred in Lebanon County, Pennsylvania, within

the United States District Court for the Middle District of Pennsylvania.




                                         2
     Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 3 of 20



                                    PARTIES

      4.     Plaintiff Athena Remlinger was incarcerated at Lebanon County

Correctional Facility at all times relevant to this Complaint. She has been released

and currently resides in Palmyra, Pennsylvania.

      5.     Defendant Lebanon County is the political entity that operates the

Lebanon County Correctional Facility (“LCCF”) that provides for the detention of

both pretrial detainees and convicted offenders.

      6.     Defendant Robert J. Karnes was the Warden of LCCF at all times

relevant to this Complaint. Upon information and belief he is responsible for the

overall oversight, operation and administration of LCCF including the creation and

enforcement of policies and procedures and the care and custody of all individuals

incarcerated at LCCF.

      7.     Defendant Tony Haus was the Deputy Warden of the LCCF at all

times relevant to this Complaint. Upon information and belief he is responsible for

the overall oversight, operation and administration of LCCF including the creation

and enforcement of policies and procedures and the care and custody of all

individuals incarcerated at LCCF.

      8.     Defendant Corporal Davis was a LCCF employee at all times relevant

to this complaint. Upon information and belief he was responsible for supervising




                                         3
     Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 4 of 20



correctional officers on his shifts and maintaining the care and custody of those

incarcerated at LCCF.

      9.     Defendant Sergeant Scott Hocker was a LCCF employee at all times

relevant to this complaint. Upon information and belief they were responsible for

supervising correctional officers on his shift and maintaining the care and custody

of those incarcerated at LCCF.

      10.    Defendant Corrections Officer Cheyenne Gettle was a LCCF

employee at all times relevant to this complaint.

      11.    Defendant Corrections Officer Amber Schwartz was a LCCF

employee at all times relevant to this complaint.

      12.    Defendant Corrections Officer Crystal Herr was a LCCF employee at

all times relevant to this complaint.

      13.    Defendant Corrections Officer Michelle Williams was a LCCF

employee at all times relevant to this complaint.

      14.    Defendant Corrections Officer Van Duzen was a LCCF employee at

all times relevant to this complaint.

      15.    Defendants Corrections Officer Kyle Fink was a LCCF employee at

all times relevant to this complaint.

      16.    Defendant LPN Arlene was the head nurse employed at LCCF at all

times relevant to this complaint



                                          4
     Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 5 of 20



      17.    Defendant LPN Trudy was a nurse employed at LCCF at all times

relevant to this complaint.

      18.    All Defendants were at all relevant times acting under color of state

law and are sued in their individual and official capacities

                                      FACTS

      19.    Ms. Remlinger was incarcerated at LCCF from approximately April 6,

2017 until January 24, 2018.

      20.    Ms. Remlinger pled guilty to charges of forgery and theft in

September 2017 and was sentenced in late November 2017.

      21.    Ms. Remlinger was a non-violent offender and did not receive any

misconducts during her incarceration.

      22.    Upon information and belief, Defendants had no reason to believe that

Ms. Remlinger was an escape risk.

      23.    Ms. Remlinger learned that she was pregnant shortly after she was

incarcerated at LCCF.

      24.    Her pregnancy was deemed high risk for a number of reasons,

including a prior gastric bypass and her history of heroin addiction necessitating

the use of methadone.




                                          5
       Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 6 of 20



Placement in Solitary Confinement

       25.    Ms. Remlinger was placed in the Segregated Housing Unit (“SHU”)

immediately after she was incarcerated at LCCF.

       26.    Ms. Remlinger was placed in the SHU because she was detoxing from

heroin.

       27.    Upon information and belief, Defendants Lebanon County and Karnes

have a policy and practice of housing prisoners who are detoxing in the SHU,

without consideration as to whether they are pregnant.

       28.    Ms. Remlinger’s placement in the SHU continued even after staff at

LCCF learned she was pregnant.

       29.    People placed in the SHU are housed in conditions of solitary

confinement that include confinement to the cell for 22 and 24 hours per day,

isolation from normal social interaction with others, and severe restrictions that

negatively impact all aspects of their lives.

       30.    After thirty days, Ms. Remlinger was moved to the general

population.

       31.    On or about June 1, under orders from Defendant Davis, Ms.

Remlinger was placed in a medical isolation cell, supposedly after Correctional

Officer Fisher reported that Ms. Remlinger had not eaten all of her evening snack

bag.



                                           6
        Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 7 of 20



        32.   As a result of her gastric bypass surgery, Ms. Remlinger can only eat

small amounts of food at a time, and she was not in any medical danger at this

time.

        33.   Ms. Remlinger was held in this medical isolation cell, from

approximately June 1, 2017 to July 15, 2017.

        34.   While in the medical isolation cell, Ms. Remlinger spent 23 hours a

day in solitary confinement, with one hour out-of-cell time for a shower and

telephone calls.

        35.   The medical isolation cells are not near the medical department.

        36.   Ms. Remlinger was not seen by medical staff for the first two weeks

she was in medical isolation.

        37.   She did not see any medical personnel until she was sent out of LCCF

for an appointment with her obstetrician approximately two weeks after her move

to the medical isolation cell.

        38.   There are no video cameras in the medical isolation cells nor any way

for guards to observe individuals in the medical isolation cells except through

small flaps on their metal cell doors.

        39.   For the majority of the time that Ms. Remlinger was in the medical

isolation cell, the flap on her cell door was closed.




                                           7
       Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 8 of 20



       40.   Medical staff did not come to her medical isolation cell to check on

her.

       41.   Ms. Remlinger wrote multiple requests slips to Defendants LPN

Arlene, LPN Trudy and Defendant Deputy Warden Haus, asking for an

explanation for her being in isolation and asking to be returned to general

population, but these requests were ignored or denied until her release on or about

July 15, 2017.

       42.   Defendant Haus visited Ms. Remlinger at her medical isolation cell on

multiple occasions.

       43.   Ms. Remlinger repeatedly begged Defendant Haus to be removed

from isolation but he refused to alter her placement.

       44.   Upon information and belief, Defendants LPN Arlene and LPN Trudy

ordered Ms. Remlinger’s continued confinement to the medical isolation cells.

       45.   Other pregnant women were also placed in medical isolation by the

defendants, and on information and believe, these women were not issued

misconducts that would have resulted in their placement in solitary confinement

for disciplinary reasons.

       46.   At least one of these women was kept in the SHU throughout the

duration of her pregnancy and when she was post-partum.

       47.   The placement of pregnant women in solitary confinement is against



                                          8
     Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 9 of 20



community medical standards. The National Commission on Correctional Health

Care (“NCCHC”), an accrediting agency for prison health care services, has

adopted a position statement on solitary confinement, which states that “pregnant

women should be excluded from solitary confinement of any duration.”

      48.    According to the NCCHC, “[i]nternational standards established by

the United Nations Rules for the Treatment of Women Prisoners and Non-

Custodial Measures for Women Offenders state that pregnant women should never

be placed in solitary confinement as they are especially susceptible to its harmful

psychological effects.”

Instances of Shackling

      49.    Ms. Remlinger was transported to the methadone clinic every morning

to receive methadone.

      50.    Ms. Remlinger was also transported to Hershey Medical Center for an

ultrasound a month and a half after she learned she was pregnant, and every two

weeks thereafter.

      51.    Ms. Remlinger never attempted an escape or endangered the safety of

herself or the correctional officers during these trips.

      52.    Ms. Remlinger was not shackled during any of these trips.

      53.    On April 26, 2017, Ms. Remlinger experienced severe bleeding.




                                           9
    Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 10 of 20



      54.   Given Ms. Remlinger’s high risk pregnancy, paramedics were called

to LCCF to take Ms. Remlinger to Good Samaritan Hospital.

      55.   Despite the need for emergency care, Defendant Van Duzen refused

to let Ms. Remlinger leave LCCF with the paramedics until she was shackled.

      56.   On October 16, 2017, Ms. Remlinger was informed by her public

defender that her criminal hearing on October 17, 2017, was cancelled as LCCF

had scheduled her to be induced that day.

      57.   The possibility of inducing labor had never been mentioned to Ms.

Remlinger by any of the defendants nor discussed with her by medical staff at

LCCF or Hershey Medical Center, nor had any defendant or other medical staff

informed her that such a procedure was medically necessary.

      58.   Ms. Remlinger did not consent to being induced prior to her due date.

      59.   Upon information and belief, Defendant Warden Karnes ordered her

court date to be rescheduled so that Ms. Remlinger’s labor could be induced.

      60.   On October 17, 2017, at approximately 7 a.m., Defendants Gettle and

Schwartz transported Ms. Remlinger to Hershey Medical Center.

      61.    Defendant Gettle informed Ms. Remlinger that she was being

induced because of concerns at LCCF that there would be insufficient staffing at

the time that a normal labor would occur.




                                        10
    Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 11 of 20



      62.    Upon admission to the hospital, Ms. Remlinger’s left leg was shackled

to the guardrail of the hospital bed with a leg iron in accordance with the official

policy or practice of Lebanon County and LCCF.

      63.    After she began receiving the drugs to induce labor, Ms. Remlinger

was permitted to sit in a rocking chair instead of being shackled to the bed for

approximately an hour and a half.

      64.    During this time she was still, without any correctional necessity and

with a risk to her health and delivery, shackled by one leg iron to the chair.

      65.    When Ms. Remlinger was returned to her bed, Defendant Gettle

reshackled her with a chain attaching her left leg and the bed’s guardrail.

      66.    Ms. Remlinger remained shackled throughout the approximately four

and a half hours of labor.

      67.    At some point during her labor, Defendant Sergeant Hocker ordered

Defendant Schwarz to return to LCCF.

      68.    Upon information and belief, he also ordered that Ms. Remlinger

remain shackled to the hospital bed guardrail during labor.

      69.    Defendants Gettle remained in the delivery room throughout her

labor, denying her privacy, and without any correctional justification.




                                          11
    Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 12 of 20



      70.    The shackles were only removed at the request of medical staff when

they began having difficulties finding the baby’s heartbeat, decided that her water

needed to be broken, and the shackles were literally preventing delivery.

      71.    At that point, there was excessive bleeding requiring an emergency C-

section.

      72.    Ms. Remlinger’s son was unresponsive at birth, and only revived a

few minutes later.

      73.    Reduced fetal heart rate, uterine rupture, hemorrhaging, and C-section

are recognized potential complications with the induction of labor.

      74.    When Ms. Remlinger awoke after the C-section, she had been re-

shackled to the bed by her left ankle.

      75.    She remained shackled for all three shifts for the five days she spent

in the hospital postpartum, notwithstanding the lack of correctional justification

and the need for medical care including attention to an injury to her bladder that

occurred during childbirth.

      76.    Throughout her hospital stay, Defendant Corrections Officers Gettle

and Schwarz shackled her on the first shift, Defendant Corrections Officer Victoria

Herr on the second shift and Defendant Corrections Officer Michelle Williams and

Fink shackled her on the third shift.




                                         12
     Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 13 of 20



      77.    Upon information and belief, Defendants Davis and Hocker ordered

that Ms. Remlinger remain shackled throughout her hospital stay.

      78.     Defendants Davis, Hocker, Haus and Karnes knew that Ms.

Remlinger was shackled throughout her hospital stay notwithstanding federal

constitutional limitations and a state law prohibiting such restraints without

correctional necessity as they received regular reports from the Defendants present

with Ms. Remlinger throughout her hospital stay.

      79.    Upon information and belief, Defendants Lebanon County and

Warden Karnes maintained a practice and/or policy of shackling pregnant women

during transport, labor and post-partum without an individualized assessment as to

whether the pregnant woman presented a substantial flight risk or extraordinary

threat to the safety of staff or other detainees.

      80.    Ms. Remlinger is aware of at least one other woman who was

shackled throughout labor while incarcerated at LCCF.

      81.    In 2010, Pennsylvania passed the “Healthy Birth for Incarcerated

Women” Act, which restricts the use of restraints on pregnant women. 61 Pa.

Const. Stat. Ann. 5905.

      82.    The law provides that except for limited circumstances, “a

correctional institution shall not apply restraints to a prisoner or detainee known to

be pregnant during any stage of labor, any pregnancy-related medical distress, any



                                           13
    Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 14 of 20



period of delivery, any period of postpartum … or transport to a medical facility as

a result of any of the preceding conditions or transport to a medical facility after

the beginning of the second trimester of pregnancy.” 61 Pa. Const. Stat. Ann.

5905(b)(1).

      83.     Under the law, restraints can only be used after “an individualized

determination that the prisoner or detainee presents a substantial risk of imminent

flight or some other extraordinary medical or security circumstance dictates that

the prisoner or detainee be restrained to ensure the safety and security of the

prisoner or detainee, the staff of the correctional institution or medical facility,

other prisoners or detainees or the public.” 61 Pa. Const. Stat. Ann. 5905(b)(2).

      84.     The state law reflects community medical standards. The American

College of Obstetricians and Gynecologists has stated: "Physical restraints have

interfered with the ability of physicians to safely practice medicine by reducing

their ability to assess and evaluate the physical condition of the mother and the

fetus, and have similarly made the labor and delivery process more difficult than it

needs to be; thus, overall putting the health and lives of the women and unborn

children at risk. . . [t]he practice of shackling an incarcerated woman in labor may

not only compromise her health care but is demeaning and unnecessary.”1


1
  Ralph Hale, M.D., Executive Vice President, American College of Obstetricians
and Gynecologists, Letter supporting federal legislation to prohibit shackling
incarcerated pregnant women in labor, June 12, 2007, available at

                                         14
     Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 15 of 20



      85.    The National Task Force on the Use of Restraints with Pregnant

Women under Correctional Custody, initially convened by the Department of

Justice, recommended that the use of restraints on pregnant women be limited to

“absolute necessity.”2

      86.    Similarly, the American Public Health Association has declared that

“women must never be shackled during labor and delivery.”3

      87.    The American Medical Association opposes the shackling of women

in labor or recuperating from delivery: “unless there are compelling grounds to

believe that the inmate presents: An immediate and serious threat of harm to

herself, staff or others; or a substantial flight risk and cannot be reasonably

contained by other means. If an inmate who is in labor or who is delivering her

baby is restrained, only the least restrictive restraints necessary to ensure safety and

security shall be used.”4




http://advocatesforpregnantwomen.org/ACOG_Letter_Shackling.pdf.
2
  BUREAU OF JUST. ASST., U.S. DEP’T OF JUST., BEST PRACTICES IN THE USE OF
RESTRAINTS WITH PREGNANT WOMEN AND GIRLS UNDER CORRECTIONAL CUSTODY
(2014),                               available                               at
https://www.nasmhpd.org/sites/default/files/Best_Practices_Use_of_Restraints_Pre
gnant(2).pdf
3
  APHA Standards for Health Services in Correctional Institutions, 3rd, 108
(2003).
4
  American Medical Association Resolution 203, adopted 2010.


                                          15
    Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 16 of 20



                             CAUSES OF ACTION

 Count I – Violation of the Fourteenth Amendment to the U.S. Constitution:
              Deliberate Indifference to Serious Medical Needs
           (Against Defendants Lebanon County and Warden Karnes)

      88.    Paragraphs 1 through 87 of this Complaint are incorporated by

reference.

      89.    Defendants Lebanon County and Warden Karnes’ decision to

induce labor two weeks prior to Ms. Remlinger’s due date, solely for

administrative reasons, was an act of deliberate indifference to Ms. Remlinger’s

serious medical needs.

 Count II – Violation of the Fourteenth Amendment to the U.S. Constitution:
            Shackling During Pregnancy, Labor and Post Partum
 (Against Defendants Lebanon County, Warden Karnes, Cpl. Davis, Sgt. Hocker,
                    and all Correctional Officer Defendants)

      90.    Paragraphs 1 through 87 of this Complaint are incorporated by

reference.

      91.    Defendant Lebanon County and Defendant Karnes’ practice and/or

policy of requiring mechanical restraints on pregnant women during transport to

and from the hospital, while in labor, and on the mother during post-partum

recovery, in the absence of a specific and individualized assessment that a laboring

or post-partum woman presents a substantial flight risk or extraordinary threat to

the safety of staff or other detainees, is objectively unreasonable and was

deliberately indifferent to and violated Ms. Remlinger's rights under the Fourteenth

                                        16
    Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 17 of 20



Amendment.

      92.    Defendants knew that placing shackles on Ms. Remlinger while

pregnant, in labor, and during post-partum recovery posed a substantial risk of

serious harm to her safety and health, all in violation of clearly established

constitutional rights under Fourteenth Amendment to be free from shackling in

these circumstances.

Count III – Violation of the Fourteenth Amendment to the U.S. Constitution:
                             Solitary Confinement
 (Against Defendants Lebanon County, Warden Karnes, Deputy Warden Haus,
                          LPN Arlene and LPN Trudy)

      93.    Paragraphs 1 through 87 of this Complaint are incorporated by

reference.

      94.    Defendants imposed conditions of solitary confinement during Ms.

Remlinger’s pregnancy that were objectively unreasonable and in violation of the

Fourteenth Amendment.

      95.    Defendants knew that placing Ms. Remlinger in solitary confinement

while pregnant posed a substantial risk of serious harm to her safety and health, in

violation of clearly established constitutional rights under Fourteenth Amendment.




                                        17
     Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 18 of 20



               Count IV – Intentional Infliction of Emotional Distress
            (Against All Individual Defendants in their Individual Capacities)

       96.      Paragraphs 1 through 87 of this Complaint are incorporated by

reference.

       97.      Defendants’ intentional act of placing Ms. Remlinger in solitary

confinement while pregnant was so outrageous in character, and so extreme in

degree, as to go beyond all possible bounds of decency, and to be regarded as

utterly intolerable in a civilized society, resulting in Mr. Remlinger suffering

severe emotional distress.

       98.      Defendants’ intentional act of shackling Ms. Remlinger throughout

her labor, delivery, and post-partum recovery was so outrageous in character, and

so extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as utterly intolerable in a civilized society, resulting in Mr. Remlinger

suffering severe emotional distress.


                                      RELIEF

       WHEREFORE, Plaintiff Athena Remlinger respectfully requests the

following relief:

       1.       An award of appropriate compensatory and punitive damages against

Defendants in favor of Ms. Remlinger in an amount to be determined by the finder

of fact;



                                           18
Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 19 of 20



 2.    Reasonable attorneys’ fees and costs; and

 3.    Such other relief the Court deems just and equitable.




                                Respectfully submitted,

                                /s/ Alexandra Morgan-Kurtz
                                Alexandra Morgan-Kurtz
                                Attorney I.D. No. 312631
                                Pennsylvania Institutional Law Project
                                100 Fifth Ave, Ste 900
                                Pittsburgh, Pa 15222
                                T: (412) 434-6175
                                amorgan-kurtz@pailp.org

                                Angus Love
                                Attorney I.D. No. 22392
                                Pennsylvania Institutional Law Project
                                The Cast Iron Building
                                718 Arch Street, Suite 304 South
                                Philadelphia, Pa 19106
                                alove@pailp.org

                                David Rudovsky
                                Attorney I.D. No. 15168
                                Kairys, Rudovsky, Messing & Feinberg LLP
                                The Cast Iron Building
                                718 Arch Street, Suite 501 South
                                Philadelphia, PA 19106
                                drudovsky@krlawphila.com

                                Attorneys for Plaintiff Athena Remlinger




                                   19
    Case 1:18-cv-00984-JPW-JFS Document 24 Filed 04/18/19 Page 20 of 20



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



ATHENA REMLINGER                       )
                                       )
              Plaintiff,               )       CASE NO. 1:18-cv-00984
                                       )
       v.                              )
                                       )           Judge Yvette Kane
LEBANON COUNTY, et al.,                )
                                       )    M. Judge Joseph F. Saporito, Jr.
              Defendants.              )



                           CERTIFICATE OF SERVICE

      I, Alexandra Morgan-Kurtz, certify that on April 18, 2019, I caused to be

served a true and correct copy of the foregoing Amended Complaint, upon the

following via ECF:

Charles E. Wasilefski, Esquire        Matthew R. Clayberger, Esquire
PETERS & WASILEFSKI                   THOMAS, THOMAS & HAFER, LLP
2931 North Front Street               305 North Front Street, 6th Floor
Harrisburg, PA 17110-1250             Harrisburg, PA 117108
(717) 238-7555, Ext. 110              (717) 237-7150
cew@pwlegal.com                       Mclayberger@tthlaw.com

Counsel for Individual Defendants     Counsel for Lebanon County and
                                      Warden Karnes


                                    /s/ Alexandra Morgan-Kurtz
                                    Attorney ID: PA 312631
                                    Pennsylvania Institutional Law Project

                                    Attorney for Plaintiff Athena Remlinger

                                      20
